Opinion by
Hurt, J.
The appellants were sonvicted of obstructing a public road. The road had been used as a public road about twelve years.. In 1876 this road was classified as a public road of the second class by the commissioners of Comal *99county, and lias been known lor two or three years, as the Mountain Selma road, and has been worked by the hands in the neighborhood as a public road. No order of the county court establishing sueli road was shown in evidence. Can a road be shown to be a public road only by the production of an order of the county court establishing it as such Í This precise question was presented in the case of R. P. McWhorter vs. The State, 43 Tex., p. 666, and in that case it was held, as the road had long been used as a public road, and recognized as such by order of the court apportioning hands to work it, that’these facts were sufficient evidence to estab lish the fact that it was a public road, independent of an order of the court to that effect. There are a number of bills of exception and assignments of error, none of which we deem of sufficient importance to require a further notice. We find ro error in the j udgment and it is therefore affirmed.